NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SAUL MARTINEZ-SANTIAGO,                         No.    15-73358

                Petitioner,                     Agency No. A205-150-313

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Saul Martinez-Santiago, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying voluntary departure. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law. Ali v. Holder,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
637 F.3d 1025, 1028-29 (9th Cir. 2011). We deny in part and dismiss in part the

petition for review.

      To the extent Martinez-Santiago contends the agency erred as a matter of

law in determining that he is statutorily ineligible for voluntary departure, this

contention fails because he was granted voluntary departure in 2011 after he was

found to be inadmissible under 8 U.S.C. § 1182(a)(6)(A). See 8 U.S.C. § 1229c(c)

(voluntary departure is not permitted if the alien was previously permitted to

voluntarily depart after having been found inadmissible under 8 U.S.C.

§ 1182(a)(6)(A)); 8 C.F.R. § 1240.8(d) (alien has the burden of proof in

establishing eligibility for any requested benefit or privilege); see also Corro-

Barragan v. Holder, 718 F.3d 1174, 1177 (9th Cir. 2013) (the court’s jurisdiction

over challenges to the denial of voluntary departure is limited to constitutional

claims or questions of law).

      We lack jurisdiction to consider Martinez-Santiago’s unexhausted

contention that he was not advised that the previous grant of voluntary departure

would render him ineligible for voluntary departure in the future. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     15-73358